UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) þ Quarterly report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended: March 31, 2013 o Transition report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from: to 001-14494 Commission File Number PERNIX THERAPEUTICS HOLDINGS,INC. (Exact name of Registrant as specified in its charter) Maryland 33-0724736 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 10003 Woodloch Forest Drive, The Woodlands, TX (Address of principal executive offices) (Zip Code) (832)934-1825 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such report(s)) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ . Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ . Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ On May 8, 2013, there were 37,604,362 shares outstanding of the Registrant’s common stock, par value $0.01 per share. PERNIX THERAPEUTICS HOLDINGS,INC. Quarterly Report on Form10-Q For the Three Months Ended March 31, 2013 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as ofMarch 31, 2013 (unaudited) and December 31, 2012 4 Condensed Consolidated Statements of Comprehensive Income (Loss) (unaudited) for the Three Months EndedMarch 31, 2013 and 2012 5 Condensed Consolidated Statement of Stockholders’ Equity as of March 31, 2013 (unaudited) 6 Condensed Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2013 and 2012 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 48 PARTII. INFORMATION Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 51 Signatures 52 2 Cautionary Statement Regarding Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements to encourage companies to provide prospective information, so long as those statements are identified as forward-looking and are accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those discussed in the statement. We desire to take advantage of these “safe harbor” provisions with regard to the forward-looking statements in this Form 10-Q and in the documents that are incorporated herein by reference. These forward-looking statements reflect our current views with respect to future events and financial performance. Specifically, forward-looking statements may include: ● projections of revenues, expenses, income, income per share and other performance measures; ● statements regarding expansion of operations, including entrance into new markets and development of products; and ● statements preceded by, followed by or that include the words “estimate,” “plan,” “project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “seek,” “target” or similar expressions. These forward-looking statements express our best judgment based on currently available information and we believe that the expectations reflected in our forward-looking statements are reasonable. By their nature, however, forward-looking statements often involve assumptions about the future. Such assumptions are subject to risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. As such, we cannot guarantee you that the expectations reflected in our forward-looking statements will actually be achieved. Actual results may differ materially from those in the forward-looking statements due to, among other things, the following factors: ● changes in general business, economic and market conditions; ● volatility in the securities markets generally or in the market price of our stock specifically; and ● the risks outlined in the section entitled “Risk Factors” contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2012. We caution you not to place undue reliance on any forward-looking statements, which speak only as of the date of this Form 10-Q. Except as required by law,we donot undertake any obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. 3 Table of Contents PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED BALANCE SHEETS March31, December31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other current assets Prepaid taxes Deferred income taxes - current Total current assets Property and equipment, net Other assets: Investments Goodwill Intangible assets, net Other long-term assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued personnel expense Accrued allowances Other accrued expenses Other liabilities Debt Total current liabilities Long-term liabilities: Other liabilities Debt Deferred income taxes Total liabilities Commitments and contingencies Temporary Equity Common stock subject to repurchase (4,042,148 and 4,427,084 shares as of March 31, 2013 and December 31, 2012, respectively) STOCKHOLDERS’ EQUITY Common stock, $.01 par value, 90,000,000 shares authorized, 39,615,101 and 35,723,161 issued, and 37,495,210 and 34,030,351 outstanding at March 31, 2013 and December 31, 2012, respectively Treasury stock, at cost (2,084,662 and 2,072,810 shares held at March 31, 2013 and December 31, 2012, respectively) (3,980,715 ) (3,772,410 ) Additional paid-in capital Retained earnings Other comprehensive income Accumulated total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 4 Table of Contents PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) Three Months Ended March 31, Net revenues $ $ Costs and expenses: Cost of sales Selling, general and administrative expenses Research and development expense Loss from the operations of the joint venture ─ Depreciation and amortization expense Total costs and expenses (Loss) Income from operations (8,448,586 ) Other expense: Change in fair value of put right (2,140,727 ) ─ Change in fair value of contingent consideration ─ Interest expense, net (1,076,615 ) (39,937 ) Total other (loss) income, net (2,934,342 ) (39,937 ) (Loss) income before income taxes (11,382,928 ) Income tax (benefit) provision (3,263,000 ) Net (loss) income (8,119,928 ) Unrealized (loss) gain on securities, net of income tax of approximately $946,000 and $634,000 for the three months ended March 31, 2013 and 2012, respectively (1,448,645 ) Comprehensive (loss) income $ ) $ Net (loss) income per share, basic $ ) $ Net (loss) income per share, diluted $ ) $ Weighted-average common shares, basic Weighted-average common shares, diluted See accompanying notes to condensed consolidated financial statements. 5 Table of Contents PERNIX THERAPEUTICS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Additional Paid-In Capital Treasury Stock Retained Earnings Accumulated Other Comprehensive income Total Balance at December 31, 2012 $ $ $ ) $ $ $ Stock-based compensation ─ Cancelled unvested restricted stock ) ) Issuance of stock options for services from non-employees ─ Issuance of common stock, net of stock withheld for income tax liability ─ ─ Forfeit of restricted commonstock in payment ofincome tax liability ─ ─ ) ─ ─ ) Issuance of common stock in connection with the Somaxon acquisition ─ ─ ─ Cancellation of Put Shares Income tax benefit on stock basedAwards ─ ) ─ ─ ─ (84,000 ) Net loss ─ ─ ─ ) (8,119,928 ) Unrealized loss on securities, net ─ ) (1,448,645 ) Balance at March 31, 2013 $ $ $ ) $ $ $ See accompanying notes to condensed consolidated financial statements. 6 Table of Contents PERNIX THERAPEUTICS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation Amortization of intangibles and interest accretion of contingent consideration Amortization of deferred financing costs ─ Deferred income tax (benefit) provision (1,065,711 ) Loss on disposal of assets ─ Stock compensation expense Expense from stock options issued in exchange for services Loss from the operations of the joint venture with SEEK ─ Change in fair value of put right ─ Change in fair value of contingent consideration (283,000 ) ─ Changes in operating assets and liabilities (net of effects of acquisitions): Accounts receivable Inventory Prepaid expenses and other assets (621,344 ) Accounts payable (815,034 ) (738,041 ) Income taxes (3,434,796 ) (1,393,105 ) Accrued expenses (449,926 ) (2,115,784 ) Net cash from operating activities Cash flows from investing activities: Acquisition of Cypress (309,589 ) ─ Acquisition of gastroenterology product license ─ (2,400,000 ) Purchase of equipment (135,427 ) (20,261 ) Net cash used in investing activities (445,016 ) (2,420,261 ) Cash flows from financing activities: Cash acquired in connection with acquisition of Somaxon ─ Payments on contracts payable (900,000 ) (330,000 ) Payments on credit facility (525,000 ) ─ Proceeds from issuance of stock in additional offering, net of issuance costsof $185,871 ─ Payments on mortgages and capital leases (43,344 ) ─ Tax benefit on stock-based awards ­­(84,000 ) Payment of employee income tax liability with surrender of employeerestricted stock (96,705 ) Net cash from financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure: Cash paid for income taxes $ $ Accrued 2011 bonus paid in unrestricted common stock ─ Interest paid during the period Non-cash transaction Acquisition ofOmeclamox® license - contract payable ─ Acquisition of license and supply agreement – contract payable ─ Acquisition of Cypress – purchase price adjustment (see Note 4) Acquisition of Somaxon - Fair value of common stock ─ See accompanying notes to condensed consolidated financial statements. 7 Table of Contents PERNIX THERAPEUTICS HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2013 (Unaudited) Note 1. Company Overview Pernix Therapeutics Holdings, Inc. (“Pernix”, the “Company”, “we”, our”) is a specialty pharmaceutical company focused on the sales, marketing, manufacturing and development of branded, generic and over-the-counter, which we refer to herein as OTC, pharmaceutical products for pediatric and adult indications in a variety of therapeutic areas. The Company expects to continue to execute its growth strategy which includes the horizontal integration of the Company’s branded prescription, generic and OTC businesses. The Company also plans to continue to make strategic acquisitions of products and companies, as well as develop and in-license additional products as capital availability permits. Branded products for the pediatrics market include CEDAX®, an antibiotic for middle ear infections, NATROBA®, a topical treatment for head lice marketed under an exclusive co-promotion agreement with ParaPRO, LLC, and a family of prescription treatments for cough and cold (ZUTRIPRO®, REZIRA®, BROVEX®, ALDEX® and PEDIATEX®). Branded products for gastroenterology include OMECLAMOX-PAK®, a 10-day treatment for H. pylori infection and duodenal ulcer disease, and REZYST®, a probiotic blend to promote dietary management. Through the Company’s wholly-owned subsidiary, Pernix Sleep (formerly Somaxon Pharmaceuticals, Inc.), the Company markets SILENOR® (doxepin), which is non- controlled substance approved for the treatment of insomnia characterized by difficulty with sleep maintenance. Through a license agreement with Pharmaceutical Associates, Inc., the Company markets VERIPRED™, a prescription drug product indicated for the control of severe allergic conditions. In addition, a product candidate utilizing cough-related intellectual property is in development for the U.S. OTC market which the Company intends to market under the brand name Dr. Cocoa. The Company promotes branded pediatric and gastroenterology products through its sales force. The Company markets generic products in the areas of cough and cold, pain, vitamins, dermatology, antibiotics and gastroenterology through the Company’s wholly-owned subsidiaries, Macoven Pharmaceuticals and Cypress Pharmaceuticals. The Company’s wholly-owned subsidiary, Pernix Manufacturing, manufactures and packages products for the Company’s subsidiaries and for others in the pharmaceutical industry in a wide range of dosage forms. Business Combinations On March 6, 2013, the Company acquired all of the outstanding common stock of Somaxon Pharmaceuticals, Inc. pursuant to an agreement and plan of merger dated December 10, 2012. As a result of the merger, each outstanding share of Somaxon common stock was converted into the right to receive 0.477 shares of the Company’s common stock, with cash paid in lieu of fractional shares. As a result of the merger, the Company issued an aggregate of approximately 3,665,689shares of its common stock to the former stockholders of Somaxon. Somaxon is a specialty pharmaceutical company focused on the in-licensing, development and commercialization of proprietary branded products and product candidates to treat important medical conditions where there is an unmet medical need and/or high level of patient dissatisfaction, mainly in the central nervous system therapeutic area. At the time of acquisition, Somaxon was only marketing Silenor. The company’s name was changed from Somaxon to Pernix Sleep, Inc. On December 31, 2012, the Company completed the acquisition of Cypress Pharmaceuticals, Inc., a generic pharmaceutical company, and its subsidiary Hawthorn Pharmaceuticals, Inc, a branded pharmaceutical company, both of which were privately owned companies, collectively referred to herein as Cypress. The Company paid $52 million in cash, issued 4,427,084 shares of our common stock having an aggregate market value equal to approximately $34.3 million based on the closing price per share of $7.75 as reported on the NYSE MKT LLC on December 31, 2012, and agreed to pay up to $6.5 million in holdback and contingent payments, $4.5 million to be deposited in escrow on December 15, 2013 and $5.0 million in shares of our common stock upon the occurrence of a milestone event, for an aggregate purchase price of up to $102.3 million. The Company also granted a put right to the sellers pursuant to which the sellers may put such shares to the Company at approximately $5.38 per share, with such put right being exercisable from January 1, 2014 to January 31, 2014. Cypress offers a wide array of branded and generic pharmaceutical products in the areas of cough and cold, nutritional supplements, analgesics, urinary tract, women’s health, pre-natal vitamins and dental health, as well as allergy, respiratory, iron deficiency, nephrology and pain management. See Note 4, Business Combinations and Other Acquisitions, and Note 12, Debt, for further discussion. 8 Table of Contents Note 2. Basis of Presentation and Summary of Significant Accounting Policies Interim Financial Statements The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principals in the United States (“GAAP”) and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted. These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. In the opinion of management, the accompanying unaudited condensed consolidated financial statements include all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of these financial statements. Operating results for the three-month period ended March 31, 2013 are not necessarily indicative of the results for future periods or the full year. Principles of Consolidation The condensed consolidated financial statements include the accounts of Pernix’s wholly-owned subsidiaries Pernix Therapeutics, LLC, GTA GP, Inc., GTA LP, Inc., Gaine, Inc., Macoven, Pernix Manufacturing (acquired July 1, 2012), Respicopea, Inc. (acquired May 14, 2012), Cypress (acquired December 31, 2012) and Pernix Sleep, Inc. (acquired March 6, 2013). Respicopea, Pernix Manufacturing, Cypress and Pernix Sleep are included only for the period subsequent to their acquisition. Transactions between and among the Company and its consolidated subsidiaries are eliminated. Management’s Estimates and Assumptions The preparation of condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. The Company reviews all significant estimates affecting the condensed consolidated financial statements on a recurring basis and records the effect of any necessary adjustments prior to their issuance. Significant estimates of the Company include: revenue recognition, sales allowances such as returns on product sales, government program rebates, customer coupon redemptions, wholesaler/pharmacy discounts, product service fees, rebates and chargebacks, sales commissions, amortization, depreciation, stock-based compensation, the determination of fair values of assets and liabilities in connection with business combinations, and deferred income taxes. Fair Value of Financial Instruments A financial instrument is defined as cash equivalent, evidence of an ownership interest in an entity, or a contract that creates a contractual obligation or right to deliver or receive cash or another financial instrument from another party. The Company’s financial instruments consist primarily of cash equivalents (including our Regions Trust Account which invests in short-term securities consisting of sweep accounts, money market accounts and money market mutual funds), an investment in equity securities (TherapeuticsMD), contingent consideration and a put right in connection with the acquisition of Cypress. 9 Table of Contents Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The fair value hierarchy is based on three levels of inputs, of which the first two are considered observable and the last unobservable, that may be used to measure fair value as follows: Level 1 Quoted prices in active markets for identical assets or liabilities as of the reporting date. Level 2 Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities as of the reporting date. Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Revenue Recognition The Company’s consolidated net revenues represent the Company’s net product sales and collaboration revenues. The Company records all of its revenue from product sales and collaboration or co-promotion agreements when realized or realizable and earned. Revenue is realized or realizable and earned when all of the following criteria are met: (1) existence of persuasive evidence of an arrangement; (2) occurrence of delivery or rendering of services; (3) the seller’s price to the buyer is fixed or determinable; and (4) reasonable assurance of collectability. The Company records revenue from product sales when the customer takes ownership and assumes risk of loss. Royalty revenue is recognized upon shipment from the manufacturer to the purchaser. Co-promotion revenue is recognized in the period in which the product subject to the arrangement is sold. At the time of sale, estimates for a variety of sales deductions, such as returns on product sales, government program rebates, price adjustments and prompt pay discounts are recorded. The following table sets forth a summary of Pernix’s consolidated net revenues (in thousands) for the years ended March 31, 2013 and 2012. Three Months Ended March 31, Gross product sales $ $ Sales allowances (18,673,243 ) (6,283,288 ) Net product sales Manufacturing revenue ─ Co-promotion and other revenue Net revenues $ $ The Company’s customers consist of drug wholesalers, retail drug stores, mass merchandiser and grocery store pharmacies in the United States. The Company primarily sells its products directly to large national drug wholesalers, which in turn resell the products to smaller or regional wholesalers, retail pharmacies, chain drug stores, and other third parties. The following tables list the Company’s customers that individually comprised greater than 10% of total gross product sales for the three months ended March 31, 2013 and 2012, or 10% of total accounts receivable as of March 31, 2013 and December 31, 2012. Gross Product Sales Three Months Ended March 31, Cardinal Health, Inc. 29 % 33 % McKesson Corporation 36 % 24 % AmerisourceBergen Drug Corporation 12 % 17 % Total 77 % 74 % 10 Table of Contents Accounts Receivable March31, December31, Cardinal Health, Inc. 29 % 43 % McKesson Corporation 27 % 17 % Walgreens 13 % 11 % Total 69 % 71 % Other Revenue Sharing Arrangements The Company enters into collaborative arrangements to develop and commercialize drug candidates. Collaborative activities might include research and development, marketing and selling (including promotional activities and physician detailing), manufacturing, and distribution. These collaborations often require royalty or profit share payments, contingent upon the occurrence of certain future events linked to the success of the product. Revenues related to products sold by the Company pursuant to these arrangements are included in product sales, while other sources of revenue such as royalties and profit share receipts are included in collaboration, royalty and other revenue as further discussed below. Operating expenses for costs incurred pursuant to these arrangements are reported in their respective expense line item. The Company seeks to enter into co-promotion agreements to enhance the promotional efforts and sales of products. The Company may enter into co-promotion agreements whereby it obtains rights to market other parties’ products in return for certain commissions or percentages of revenue on the sales Pernix generates. Alternatively, Pernix may enter into co-promotion agreements with respect to its products whereby it grants another party certain rights to market or otherwise promote one or more of its products. Typically, the Company will enter into this type of co-promotion arrangement when a particular product is not aligned with its product focus or it lacks sufficient sales force representation in a particular geographic area. Co-promotion revenue is included in net revenues. Expense from co-promotion agreements is included in cost of goods sold. Cost of Product Sales Cost of product sales is comprised of (1) costs to manufacture or acquire products sold to customers; (2) royalty, co-promotion and other revenue sharing payments under license and other agreements granting the Company rights to sell related products; and (3) direct and indirect distribution costs incurred in the sale of products. The Company acquired the rights to sell certain of our commercial products through license and assignment agreements with the original developers or other parties with interests in these products. These agreements obligate us to make payments based on our net revenues from related products. These agreements obligate the Company to make payments under varying payment structures based on our net revenue from related products. As part of the acquisitions of Cypress and Somaxon, the Company adjusted the predecessor cost basis increasing inventory to fair value as required by ASC 820. As a result, $8,600,000 and $695,000, respectively, was recorded to adjust inventory to fair value. For the three months ended March 31, 2013, approximately $3,815,000 of the increase in cost of sales was attributed to sales of the acquired inventory which has a significantly higher basis than the inventory purchased post-closing. Net Revenues Product Sales The Company recognizes revenue from its product sales in accordance with its revenue recognition policy discussed above. The Company sells its products primarily to large national wholesalers, which have the right to return the products they purchase. The Company is required to estimate the amount of future returns at the time of revenue recognition. The Company recognizes product sales net of estimated allowances for product returns, government program rebates, price adjustments, and prompt pay discounts. 11 Table of Contents Product Returns Consistent with industry practice, the Company offers contractual return rights that allow its customers to return short-dated or expiring products within an 18-month period, commencing from six months prior to and up to twelve months subsequent to the product expiration date. The Company’s products have a 15 to 36-month expiration period from the date of manufacture. The Company adjusts its estimate of product returns if it becomes aware of other factors that it believes could significantly impact its expected returns. These factors include its estimate of inventory levels of its products in the distribution channel, the shelf life of the product shipped, review of consumer consumption data as reported by external information management companies, actual and historical return rates for expired lots, the forecast of future sales of the product, competitive issues such as new product entrants and other known changes in sales trends. The Company estimates returns at percentages up to 10% of sales of branded and generic products and, from time to time, higher on launch return percentages for sales of new products. Returns estimates are based upon historical data and other facts and circumstances that may impact future expected returns to derive an average return percentage for our products. In addition to the accrual on sales during the three months ended March 31, 2013, the Company recorded an additional returns allowance of approximately $148,000 and reclassed approximately $300,000 in unrealized price adjustments due to higher than expected returns on certain generic products launched in 2011. The returns reserve may be adjusted as sales history and returns experience is accumulated on this portfolio of products. The Company reviews and adjusts these reserves quarterly. Government Program Rebates The liability for Medicaid, Medicare and other government program rebates is estimated based on historical and current rebate redemption and utilization rates contractually submitted by each state’s program administrator and assumptions regarding future government program utilization for each product sold. Price Adjustments The Company’s estimates of price adjustments, which include customer rebates, service fees, chargebacks, shelf stock adjustments, and other fees and discounts, are based on our estimated mix of sales to various third-party payors who are entitled, either contractually or statutorily, to discounts from the listed prices of our products and contracted service fees with our wholesalers. In the event that the sales mix to third-party payors or the contract fees paid to the wholesalers are different from the Company’s estimates, the Company may be required to pay higher or lower total price adjustments and/or incur chargebacks that differ from its original estimates and such difference may be significant. The Company’s estimates of discounts are applied pursuant to the contracts negotiated with certain customers and are primarily based on sales volumes. The Company, from time to time, offers certain promotional product-related incentives to its customers. These programs include sample cards to retail consumers, certain product incentives to pharmacy customers and other sales stocking allowances. For example, the Company has initiated coupon programs for certain of its promoted products whereby the Company offers a point-of-sale subsidy to retail consumers. The Company estimates its liabilities for these coupon programs based on redemption information provided by a third party claims processing organization. The Company accounts for the costs of these special promotional programs as price adjustments, resulting in a reduction in gross revenue. Any price adjustments that are not contractual or are non-recurring but that are offered at the time of sale or when a specific triggering event occurs, such as sales stocking allowances or price protection adjustments, are recorded as a reduction in revenue when the sales order is recorded or when the triggering event occurs. These allowances may be offered at varying times throughout the year or may be associated with specific events such as a new product launch, the reintroduction of a product or product price changes. Prompt Payment Discount The Company typically requires its customers to remit payments within the first 30 days for branded products and within 60 to 120 days for generics, depending on the customer and the products purchased. The Company offers wholesale distributors a prompt payment discount if they make payments within these deadlines. This discount is generally 2-3%, but may be higher in some instances due to product launches and/or industry expectations. Because the Company’s wholesale customers typically take the prompt pay discount, we accrue 100% of prompt pay discounts. These discounts are based on the gross amount of each invoice at the time of our original sale to them. Earned discounts are applied at the time of payment. This allowance is recorded as a reduction of accounts receivable. 12 Table of Contents Segment Information The Company currently markets two major product lines: a branded pharmaceuticals product line and a generic pharmaceuticals product line. These product lines qualify for reporting as a single segment in accordance with GAAP because they are similar in the nature of the products and services, production processes, types of customer, distribution methods and regulatory environment. The Company has a manufacturing subsidiary but the majority of its revenue is generated through intercompany sales and is eliminated in consolidation. It is deemed immaterial for segment reporting purposes. The Company has initiated an OTC division that is currently developing one product. This division is deemed immaterial for segment reporting purposes. Earnings per Share Earnings per common share is presented under two formats: basic earnings per common share and diluted earnings per common share. Basic earnings per common share is computed by dividing net income attributable to common shareholders by the weighted average number of common shares outstanding during the period. Diluted earnings per common share is computed by dividing net income by the weighted average number of common shares outstanding during the period, plus the potentially dilutive impact of common stock equivalents (i.e.stock options). Dilutive common share equivalents consist of the incremental common shares issuable upon exercise of stock options. The following table sets forth the computation of basic and diluted net income per share: Three Months Ended March 31, Numerator: Net (loss) income $ ) $ Denominator: Weighted-average common shares, basic Dilutive shares ─ Weighted-average common shares, diluted Net (loss) income per share, basic $ ) $ Net (loss) income per share, diluted $ ) $ As of March 31, 2013, total outstanding options are 1,654,000. Options not included above as dilutive shares are anti-dilutive. See Note 15, Employee Compensation and Benefits, for information regarding the Company’s outstanding options. Investments in Marketable Securities and Other Comprehensive Income The Company holds investment marketable equity securities as available-for-sale and the change in the market value gives rise to other comprehensive income. The components of other comprehensive income are recorded in the consolidated statements of comprehensive (loss) income, net of the related income tax effect. 13 Table of Contents On October 5, 2011, the Company acquired 2.6 million shares of TherapeuticsMD for a purchase price of $1.0 million, or $0.38 per share, representing approximately 3.2% of TherapeuticsMD’s outstanding common stock at that time. The Company’s purchase was contingent upon TherapeuticsMD’s acquisition of VitaMedMD, which occurred on October 4, 2011. The Company has applied a 30% discount to the quoted market value of its TherapeuticsMD stock, which represents the Company’s estimate of the discount for lack of marketability for its non-controlling interest. In connection with the Company’s purchase of shares of TherapeuticsMD, the Company also entered into a software license agreement with VitaMedMD pursuant to which VitaMedMD granted the Company an exclusive license to use certain of its physician, patient and product data gathering software in the field of pediatric medicine for a period of five years for a monthly fee of $21,700. As of March 31, 2013, the Company has not activated this software license agreement and has not paid monthly fees pursuant thereto. Cooper Collins, the Company’s Chief Executive Officer, was appointed to the board of TherapeuticsMD following the Company’s acquisition of its interest in TherapeuticsMD. As of March 31, 2013 TherapeuticsMD Common Stock Cost Appreciation Discount Fair Value 2,631,579 shares $ $ $ ) $ Reclassifications Certain reclassifications have been made to prior period amounts in our consolidated statements of comprehensive (loss) income to conform to the current period presentation. These reclassifications related to the classification of cost of samples as a selling expense instead of including in cost of goods and had no effect on net income as previously reported. Recent Accounting Pronouncements There have been no other recent accounting pronouncements that have not yet been adopted by us that are expected to have a material impact on our condensed consolidated financial statements from the accounting pronouncements previously disclosed in our Annual Report on Form 10-K for the year ended December 31, 2012. Note 3. Fair Value Measurement The following tables summarize the Company’s fair value hierarchy for its financial assets and liabilities measured at fair value on a recurring and nonrecurring basis as of March 31, 2013 and December 31, 2012 (in thousands): March 31, 2013 Level 1 Level 2 Level 3 Total Assets Investments in TherapeuticsMD $ ─ $ ─ $ $ Total Assets $ ─ $ ─ $ $ Liabilities Contingent consideration(1) $ ─ $ ─ $ $ Put right(2) ─ ─ Total Liabilities $ ─ $ ─ $ $ 14 Table of Contents December 31, 2012 Level 1 Level 2 Level 3 Total Assets Investments in TherapeuticsMD $ ─ $ ─ $ $ Total Assets $ ─ $ ─ $ $ Liabilities Contingent consideration(1) $ ─ $ ─ $ $ Put right(2) ─ ─ Total Liabilities $ ─ $ ─ $ $ Contingent consideration consists of certain holdback payments, contingent cash and equity payments and future cash to be placed in escrow with respect to our acquisition of Cypress. The fair value of the contingent consideration is included in other liabilities on the accompanying consolidated balance sheets. The fair value of contingent consideration has been estimated using probability weighted discounted cash flow models (DCF). The DCF incorporates Level3 inputs including estimated discount rates that the Company believes market participants would consider relevant in pricing and the projected timing and amount of cash flows, which are estimated and developed, in part, based on the requirements specific to the Cypress acquisition agreement. The Company analyzes and evaluates these fair value measurements quarterly to determine whether valuation inputs continue to be relevant and appropriate or whether current period developments warrant adjustments to valuation inputs and related measurements. Any increases or decreases in discount rates would have an inverse impact on the value of related fair value measurements, while increases or decreases in expected cash flows would result in a corresponding increase or decrease in fair value measurements. The fair value of the put right was calculated using a Black-Scholes valuation model with assumptions for the following variables: closing Pernix stock price on the acquisition date, risk-free interest rates, and expected volatility. For the Company’s assets and liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3), the following table provides a reconciliation of the beginning and ending balances for each category therein, and gains or losses recognized during the year. Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Assets: Investment in Therapeutics MD Beginning balance at January1, 2013 $ Unrealized loss on investments (1) (2,394,736 ) Ending balance at March31, 2013 $ The amount of total (gains) or losses for the year included in earnings, attributable to changes in unrealized (gains) or losses relating to assets or liabilities still held at year-end, net of tax $ Liabilities: Contingent Liability Consideration Beginning balance at January1, 2013 $ Interest accretion of Cypress contingent consideration Change in fair value of Cypress contingent consideration (283,000 ) Change in fair value of Cypress put right Ending balance at March 31, 2013 $ Recorded as a component of other comprehensive income within stockholders’ equity, net of tax. The Company believes the carrying amount of its debt, contracts payable, and capital lease obligations are a reasonable estimate of their fair value due to the short remaining maturity of these items and/or their fluctuating interest rates. 15 Table of Contents Note 4. Business Combinations and Other Acquisitions Consideration paid by the Company for the businesses it purchases is allocated to the assets and liabilities acquired based upon their estimated fair values as of the date of the acquisition. The excess of the purchase price over the estimated fair values of the assets acquired and liabilities assumed is recorded as goodwill. Somaxon Acquisition On March 6, 2013, Pernix completed an acquisition of Somaxon Pharmaceuticals, Inc. by means of the merger of a wholly-owned subsidiary of the Company with and intoSomaxon. As a result of the transaction, each outstanding share of Somaxon common stock, was converted into the right to receive 0.477 shares of Pernix common stock. Somaxon stockholders received approximately 3.66 millionshares of Pernix common stock which was calculated based on a value weighted average price of Pernix stock and a common stock value consideration of $25 million (with a fair value at closing of approximately $23.8 million) Upon completion of the merger all unexercised and unexpired warrants to purchase Somaxon common stock were assumed by Pernix and were estimated to have a fair value of $0.9 million at the closing date. The Somaxon acquisition is expected to broaden the Company’s branded and generic product portfolio and to provide the opportunity for OTC development of Silenor, a non-controlled substance approved for the treatment of insomnia characterized by difficulty with sleep maintenance. The Somaxon acquisition was accounted for as a business combination in accordance with Accounting Standards Codification (“ASC”) No.805 “Business Combinations” (“ASC 805”) which, among other things, requires assets acquired and liabilities assumed to be measured at their acquisition date fair values. The purchase price allocation is preliminary with respect to taxes and certain accruals and includes the use of estimates based on information that was available to management at the time these unaudited condensed consolidated financial statements were prepared. The Company believes the estimates used are reasonable and the significant effects of the Somaxon acquisition are properly reflected. However, the estimates are subject to change as additional information becomes available and is assessed by the Company. The following table summarizes the consideration paid to acquire Somaxon and the estimated values of assets acquired and liabilities assumed in the accompanying unaudited condensed consolidated balance sheet based on their fair values on March 6, 2013 (in thousands, except stock price): Consideration(i): Shares of Pernix common stock issued to Somaxon’ stockholders Pernix common stock price $ Fair value of common stock issued $ Fair value of warrants(ii) Total consideration $ Estimated Fair Value of Liabilities Assumed: Current liabilities $ Long-term liabilities Long-term deferred tax liability(iii) Amount attributable to liabilities assumed $ Total purchase price plus liabilities assumed $ Estimated Fair Value of Assets Acquired: Current assets, excluding inventory $ Inventory(iv) Intangible assets(v) Amount attributable to assets acquired $ Goodwill(vi) $ 16 Table of Contents (i) Under the terms of the merger agreement, consideration paid by Pernix consisted of approximately 0.477 shares of Pernix common stock for each share of Somaxon common stock and assumption of Somaxon’s warrants. The fair value of the total purchase price was based upon the price of Pernix common stock on the day immediately prior to the closing date of the transaction, March 6, 2013. The Company issued a total of 3.66 million shares of its common stock to former Somaxon stockholders in exchange for their shares of Somaxon common stock and assumed approximately 469 thousand of outstanding warrants. (ii) The $0.9 million fair value of the assumed warrants was calculated using a Black-Scholes valuation model with assumptions for the following variables: price of Pernix stock on the closing date of the merger; risk-free interest rates; and expected volatility. The assumed warrants have been classified as equity. (iii) The Company received carryover tax basis in Somaxon’s assets and liabilities because the acquisition was not a taxable transaction under the United States Internal Revenue Code of 1986, as amended. Based upon the preliminary purchase price allocation, an increase in financial reporting carrying value related to the intangible assets and the inventory acquired from Somaxon is expected to result in a deferred tax liability of approximately $11.3 million. (iv) As of the effective date of the acquisition, inventories are required to be measured at fair value. The estimated increase is preliminary and could vary materially from the actual values; the fair value of inventory was estimated based on estimated percentage of completion of work-in-progress inventory and selling costs left to incur. (v) As of the effective date of the Somaxon acquisition, identifiable intangible assets are required to be measured at fair value and these acquired assets could include assets that are not intended to be used or sold or that are intended to be used in a manner other than their highest and best use. For purposes of the valuation, it is assumed that all assets will be used and that all assets will be used in a manner that represents the highest and best use of those assets, but it is not assumed that any market participant synergies will be achieved. The consideration of synergies has been excluded because they are not considered to be factually supportable. The fair value of identifiable intangible assets is determined primarily using the income method, which starts with a forecast of all the expected future net cash flows. Some of the more significant assumptions inherent in the development of intangible asset values, from the perspective of a market participant, include: the amount and timing of projected future cash flows (including revenue, cost of sales, research and development costs, sales and marketing expenses, capital expenditures and working capital requirements) as well as estimated contributory asset charges; the discount rate selected to measure the risks inherent in the future cash flows; and the assessment of the asset’s life cycle and the competitive trends impacting the asset, among other factors. The consolidated financial statements include estimated identifiable intangible assets representing in-process research and development, or IPR&D, intangibles valued at $22.3 million and core technology intangibles valued at $7.7 million. The IPR&D are considered indefinite-lived intangible assets until the completion or abandonment of the associated research and development efforts. Accordingly, during the development period, these assets are not amortized but subject to impairment review. The core technology intangible assets represent developed technology of products approved for sale in the market, which we refer to as marketed products, and have finite useful lives. They are amortized on a straight line basis over a weighted average of 4 years. (vi) Goodwill is calculated as the difference between the acquisition date fair value of the consideration transferred and the values assigned to the assets acquired and liabilities assumed. Goodwill is not amortized but tested for impairment on an annual basis or when indications of impairment exist. Goodwill is not deductible for tax purposes. Goodwill specifically includes the expected synergies and other benefits that the Company believes will result from combining its operations with those of Somaxon and other intangible assets that do not qualify for separate recognition, such as assembled workforce in place at the date of acquisition. 17 Table of Contents Cypress Acquisition On December 31, 2012, the Company completed the acquisition of Cypress Pharmaceuticals, Inc., a privately-owned generic pharmaceutical company and its subsidiary Hawthorn Pharmaceuticals, Inc., a privately-owned, branded pharmaceutical company, which the Company refers to collectively as Cypress, by purchasing all the outstanding capital stock of Cypress from the Cypress stockholders. The Company paid $52.0 million in cash and issued 4,427,084 shares of the Company’s common stock with a market value equal to approximately $34.3 million based on the closing price per share of $7.75 as reported on the NYSE MKT LLC on December 31, 2012. In addition, the Company agreed to pay a holdback payment up to $5.5 million on December 15, 2013, a $1.0 million payment contingent on Cypress’ 2013 gross sales, $4.5 million to be deposited in escrow on December 15, 2013 and $5.0 million in shares of Company’s common stock upon the occurrence of a milestone event for an aggregate purchase price up to $102.3 million, with a fair value, including the value of the put right (See Note 4), of approximately $100.6 million. The Cypress acquisition is expected to significantly increase and broaden the Company’s branded and generic product portfolio and provide the Company with in-house product development and regulatory expertise. Since 2008, Cypress has been awarded nine ANDA and three NDA approvals (REZIRA, ZUTRIPRO and VITUZ) and currently has nine ANDAs on file with the FDA for future approvals. The Cypress acquisition was accounted for as a business combination in accordance with ASC No.805 “Business Combinations” (“ASC 805”) which, among other things, requires assets acquired and liabilities assumed to be measured at their acquisition date fair values. A preliminary allocation of the purchase price as of December31, 2012 was prepared in connection with the Company's annual financial statements filed on Form10-K for the period ended December31, 2012. In March 2013, the Company received an updated valuation summary of the purchase consideration which was compared to the preliminary fair value estimates that were used to prepare the initial purchase price allocation. With the information, the Company updated the assets acquired, as well as certain other estimates used in the initial purchase price allocation related to deferred tax amounts and other accruals based on the updated valuation. The following allocation is still preliminary with respect to final tax amounts, pending completion of the 2013 Cypress tax return and certain accruals and includes the use of estimates based on information that was available to management at the time these unaudited condensed consolidated financial statements were prepared. The Company believes the estimates used are reasonable and the significant effects of the acquisition are properly reflected. However, the estimates are subject to change as additional information becomes available and is assessed by the Company. The following table summarizes the consideration paid to acquire Cypress and the estimated values of assets acquired and liabilities assumed in the accompanying unaudited condensed consolidated balance sheets based on their fair values on December 31, 2012 (in thousands, except stock price): December31, (As initially reported) Measurement Period Adjustments(i) December 31, 2012 (As adjusted) Consideration(ii): Shares of Pernix common stock issued to Cypress’ stockholders(iii) Pernix common stock price $ $ $ Fair value of common stock issued $ Cash, net of cash acquired Fair value of holdback payments(iv) - Future cash to be placed in escrow(iv) - Contingent payment (iv)(v) - Contingent equity payment(vi) Fair value of put right(vii) - Total consideration $ $ - $ Estimated Fair Value of Liabilities Assumed: Current liabilities $ Long-term deferred tax liability(viii) Amount attributable to liabilities assumed $ Total purchase price plus liabilities assumed $ Estimated Fair Value of Assets Acquired: Current assets, excluding inventory, net of cash acquired(ix) $ - Inventory(x) Intangible assets(xi) Other Amount attributable to assets acquired $ - Goodwill(xi) $ Acquisition costs included in SG&A $ 18 Table of Contents (i) After the December 31, 2012 consolidated financial statements were issued, the Company updated certain estimates used in the purchase price allocation, primarily with respect to fair value of the consideration, deferred tax amounts and other accruals due to more current information. The adjustments are based on updated assumptions and information related to facts and circumstances that existed as of the acquisition date as well as confirmatory information related to accruals. (ii) Based on the terms of the purchase and sale agreement, the fair value of consideration payable to the former stockholders of Cypress consists of $52.0 million in cash, net of cash acquired, a holdback payment initially valued at $1.5 million, a contingent payment initially valued at $0.8 million, a future cash payment to be placed in escrow due within one year from the acquisition date initially valued at $4.2 million, $34.3 million of common stock of the Company, a contingent equity payment valued at $4.4 million and put right liability initially valued at $3.4 million. (iii) Represents the number of shares of the Company’s common stock issued as equity consideration. The number is calculated by dividing $34.3 million by $7.75 (the closing price of the Company’s common stock on December 31, 2012). The total fair value of the common shares is based upon the closing price of $7.75 of the Company’s common stock on the closing date of the transaction, December 31, 2012. These shares are presented on the balance sheet as temporary equity due to the fact that the common shares contain a cash redemption feature that is not within the control of the Company. (iv) The fair value of the $5.3 million holdback payment (less approximately $3.7 million in expected buyer claims against this holdback pursuant to the amendment to the merger agreement), $0.5 million contingent payment and the $4.4 million cash to be placed in escrow was determined by discounting the future purchase price consideration at the cost of debt. (v) The $1.0 million payment is contingent upon an increase of 10% or more in Cypress’ gross sales for 2013 over 2012 and the estimated fair value of $0.5 million at the acquisition date is based on the estimated probability of success of such increase (80%). (vi) The contingent equity payment requires the Company to pay the sellers $5 million in the Company’s common shares, with such number of shares based on the volume-weighted average price for the 30 trading days prior to the milestone event. The equity payment is contingent on the FDA approval of certain drugs currently in process or is payable if the Company decides not to fund the development budget for certain in-process drugs. The fair value of the contingent equity payment of $4.4 million was estimated by determining the probability of each payout scenario and the payment associated with each scenario. The fair value of the equity payment is the sum of the probability adjusted payouts. The sellers will have a put right to put shares obtained in the payment of the milestone to the Company at a price equal to 50% of the amount at which such shares were issued with such put being exercisable for a 30-day period beginning on the one-year anniversary from their date of issuance. 19 Table of Contents (vii) Represents the fair value of the put right, which, if exercised, requires the Company to repurchase its common stock issued as consideration to the sellers for the Cypress acquisition within one year from the acquisition date. The put right allows the sellers of Cypress to sell the Company’s common stock received as consideration back to the Company at a per share price of $5.38, representing 70% of the volume weighted average trading price of the Company’s common stock for the 30 trading days prior to November 13, 2012. The fair value of the put right was calculated using a Black-Scholes valuation model with assumptions for the following variables: closing Pernix stock price on the acquisition date, risk-free interest rates, and expected volatility. As the put right provides the sellers of Cypress a cash settlement right, this cash redemption feature is bifurcated from common stock issued as a consideration and classified as a current liability. (viii) The Company received carryover tax basis in Cypress’ assets and liabilities because the acquisition was not a taxable transaction under the United States Internal Revenue Code of 1986, as amended. Based upon the preliminary purchase price allocation, an increase in financial reporting carrying value related to the intangible assets and the inventory acquired from Cypress is expected to result in a deferred tax liability of approximately $34.0 million. (ix) Includes trade receivables with a fair value of $13.2 million which includes gross receivables of $13.5 million less $0.3 million in cash flows not expected to be collected. (x) As of the effective date of the acquisition, inventories are required to be measured at fair value. The estimated increase is preliminary and could vary materially from the actual values; the fair value of inventory was estimated based on estimated percentage of completion of work-in-progress inventory and selling costs left to incur. As of the effective time of the Cypress acquisition, identifiable intangible assets are required to be measured at fair value and these acquired assets could include assets that are not intended to be used or sold or that are intended to be used in a manner other than their highest and best use. For purposes of the valuation, it is assumed that all assets will be used in a manner that represents the highest and best use of those assets, but it is not assumed that any market participant synergies will be achieved. The consideration of synergies has been excluded because they are not considered to be factually supportable. The fair value of identifiable intangible assets is determined primarily by using the “income method,” which starts with a forecast of all the expected future net cash flows. Some of the more significant assumptions inherent in the development of intangible asset values, from the perspective of a market participant, include: the amount and timing of projected future cash flows (including revenue, cost of sales, research and development costs, sales and marketing expenses, capital expenditures and working capital requirements) as well as estimated contributory asset charges, the discount rate selected to measure the risks inherent in the future cash flows, and the assessment of the asset’s life cycle and the competitive trends impacting the asset, among other factors. The condensed consolidated financial statements include estimated identifiable intangible assets representing in-process research and development, or IPR&D, intangibles valued at $45.2 million and core technology intangibles valued at $37.0 million. The IPR&D are considered indefinite-lived intangible assets until the completion or abandonment of the associated research and development efforts. Accordingly, during the development period, these assets are not amortized but subject to impairment review. The core technology intangible assets represent developed technology of products approved for sale in the market, which we refer to as marketed products, and have finite useful lives. They are amortized on a straight line basis over a weighted average of 10 years. (xi) Goodwill is calculated as the difference between the acquisition date fair value of the consideration transferred and the values assigned to the assets acquired and liabilities assumed. Goodwill is not amortized but tested for impairment on an annual basis or when indications of impairment exist. Goodwill is not deductible for tax purposes. Goodwill specifically includes the expected synergies and other benefits that the Company believes will result from combining its operations with those of Cypress and other intangible assets that do not qualify for separate recognition, such as assembled workforce in place at the date of acquisition. See Note (i) for discussion of changes to goodwill. 20 Table of Contents Pro Forma Impact of Acquisitions (Unaudited) The following unaudited pro forma combined results of operations are provided for the quarters ended March 31, 2013 and March 31, 2012 as though the Somaxon and Cypress acquisitions had been completed as of January1, 2012. The pro forma combined results of operations for the quarter ended March31, 2012 have been prepared by adjusting the historical results of the Company to include the historical results of Somaxon and Cypress, and for the quarter ended March 31, 2013 by adjusting the historical results of the Company to include the historical results of Somaxon. These supplemental pro forma results of operations are provided for illustrative purposes only and do not purport to be indicative of the actual results that would have been achieved by the combined company for the periods presented or that may be achieved by the combined company in the future. The pro forma results of operations do not include any cost savings or other synergies that resulted, or may result, from the Somaxon and Cypress acquisitions or any estimated costs that will be incurred to integrate Somaxon and Cypress. Future results may vary significantly from the results reflected in this pro forma financial information because of future events and transactions, as well as other factors. Quarter ended March 31, (Unaudited) (Unaudited) Revenue $ $ Net income(loss) ) ) Pro forma net income (loss) per common share Basic $ ) $ ) Diluted $ ) $ ) The Company’s historical financial information was adjusted to give effect to the pro forma events that were directly attributable to the Somaxon and Cypress acquisitions and factually supportable. The unaudited pro forma consolidated results include the historical revenues and expenses of assets acquired and liabilities assumed in the acquisitions with the following adjustments: ● Adjustment to recognize incremental amortization expense based on the fair value of intangibles acquired; ● Eliminate historical interest expense for Cypress debt that was extinguished; ● Adjustment to recognize interest expense for debt issued in connection with the Cypress transaction; ● Eliminate transaction costs and non-recurring charges directly related to the Somaxon acquisition that were included in the historical results of operations for Pernix and Somaxon; ● Adjustment to recognize pro forma income tax based on 36.95% rate; ● Adjustment to recognize the issuance of 4.4 million shares of the Company’s common stock as consideration for the Cypress acquisition; and ● Adjustment to recognize the issuance of 3.6 million shares of the Company’s common stock as consideration for the Somaxon acquisition. 21 Table of Contents For the quarter ended March31, 2013, the Company has recognized revenue and earnings for Somaxon subsequent to the closing on March 6, 2013 in the amount of $1.2 million and $0.3 million, respectively. Non-recurring transaction costs of $3.2 million related to the Somaxon acquisition for the three months ended March31, 2013 are included in the consolidated statement of operations in selling, general and administrative expenses; these non-recurring transaction costs have been excluded from the pro forma results in the above table. Acquisition of GSL On July 2, 2012, the Company acquired the business assets of Great Southern Laboratories, or GSL, a pharmaceutical contract manufacturing company located in Houston, Texas. The Company closed on the related real estate on August 30, 2012. Upon the final closing, the Company paid an aggregate of approximately $4.9 million (including $300,000 deposited to an escrow account that was subsequently refunded to the Company in payment of unrecorded liabilities), and assumed certain liabilities totaling approximately $5.9 million for substantially all of GSL’s assets including the land and buildings in which GSL operates. GSL has an established manufacturing facility for the pharmaceutical industry, which is expected to provide the Company with potential cost savings going forward. The Company acquired the GSL assets through a wholly-owned subsidiary, Pernix Manufacturing, LLC. The results of operations of Pernix Manufacturing have been included in the Company’s consolidated financial statements as of and since the acquisition date. The GSL Acquisition was accounted for as a business combination in accordance with ASC No. 805 “Business Combinations” (“ASC 805”) which, among other things, requires assets acquired and liabilities assumed to be measured at their acquisition date fair values. Pro forma combined results of operations for the quarter ended March 31, 2012 as though the GSL acquisition had been completed as of January 31, 2012 are omitted from this quarterly report on Form 10-Q. The Company determined that it is impractical to include such pro forma information given the immateriality of the transaction and the difficulty in obtaining the historical financial information of GSL. Inclusion of such information would require the Company to make estimates and assumptions regarding GSL’s historical financial results that we believe may ultimately prove inaccurate. Note 5. Derivative Instruments In connection with the acquisition of Cypress effective December 31, 2012, the Company issued a put right to Cypress’ former shareholders. The put right, which expires in January 31, 2014, is exercisable during the thirty-day period immediately following the one-year anniversary date of the business acquisition, which if exercised would enable them to sell any of the shares they still hold (4,042,148 as of March 31, 2013) from the underlying 4,427,084 shares of the Company’s common stock they received as part of the purchase consideration, back to the Company at a price of $5.38 per share, which represents a 30% discount off of the per-share value established on the effective date of the closing of the Company’s acquisition of Cypress. In accordance with the relevant authoritative accounting literature a portion of the total purchase consideration was allocated to this put liability based on its initial fair value, which was determined to be $3.4 million using a Black-Scholes model. The inputs used in the valuation of the put right include term, stock price volatility, current stock price, exercise price, and the risk free rate of return. At March 31, 2013, the fair value of the put right liability was re-measured and was determined to have increased $2.1 million during the three month period then ended, with such amount reflected as a loss included in other non-operating income in the accompanying Condensed Consolidated Statement of Income. As of March 31, 2013, the aggregate fair value of this derivative instrument, which is included in current liabilities in the Condensed Consolidated Balance Sheet, was $5.5 million. The Company has classified the put right, for which the fair value is re-measured on a recurring basis at each reporting date as a Level 3 instrument (i.e. wherein fair value is partially determined and based on unobservable inputs that are supported by little or no market activity), which the Company believes is the most appropriate level within the fair value hierarchy based on the inputs used to determine its fair value at the measurement date. 22 Table of Contents Note 6. Accounts Receivable Accounts receivable consist of the following: March 31, December 31, Trade accounts receivable $ $ Less allowance for prompt pay discounts (615,498 ) (727,714 ) Less allowance for doubtful accounts (39,231 ) (39,231 ) Total trade receivables Receivables from third parties – revenue sharing arrangements Total accounts receivable $ $ The Company typically requires customers to remit payments within the first 30 days for brand purchases or 60 to 120 days for generic purchases (depending on the customer and the products purchased). The Company offers wholesale distributors a prompt payment discount, which is typically 2%, as an incentive to remit payment within these deadlines. Accounts receivable are stated net of the estimated prompt pay discount. The Company’s management evaluates accounts receivable to determine if a provision for an allowance for doubtful accounts is appropriate. As of March 31, 2013 and December 31, 2012, the allowance for doubtful accounts was approximately $39,000. Note 7. Inventory Inventories consist of the following: March 31, December 31, Raw materials $ $ Packaging materials Samples Finished goods Reserve for obsolescence (1,339,790 ) (1,056,702 ) Inventory, net $ $ An increase in the basis of inventory related to the acquisitions of Cypress and Somaxon are included in the balances above as of March 31, 2013 and December 31, 2012. The increase included in raw materials was $227,274 and $0 as of March 31, 2013 and December 31, 2012, respectively. The increase included in finished goods was $5,202,466 and $8,600,000 as of March 31, 2013 and December 31, 2012, respectively. Note 8. Intangible Assets and Goodwill Intangible assets consist of the following: March 31, December31, Life Patents 12 - 15 years $ $ Brand 8 years Product licenses 1 – 13 years Customer relationships 6 years Non-compete and supplier contracts 2 - 7 years Trademark rights Indefinite In-process research and development Developed technology 9-11 years Accumulated amortization (8,176,852 ) ) Total $ $ (1) Amortization will begin once the related products go into production or if the product in development fails or is abandoned, it will be written off. 23 Table of Contents Estimated amortization expense related to intangible assets with definite lives for each of the five succeeding years and thereafter is as follows: Amount 2013 (April – December) $ Thereafter Total $ Amortization expense is approximately $1,886,000 and$612,000 for the three months ended March 31, 2013 and 2012, respectively. Changes in the carrying amount of goodwill for the three months ended March 31, 2013 and the year ended December 31, 2012 are as follows: March 31, December 31, Beginning Balance $ $ Goodwill acquired – Somaxon ─ Goodwill acquired – Cypress ─ Goodwill acquired – GSL ─ Adjustments (1) ─ Total $ $ (1) Primarily reflects the impact of measurement period adjustments related to Cypress acquisition composed of a deferred tax asset on the increase in the basis of the acquired inventory and an increase in certain accrued allowances. Note 9. Accrued Allowances Accrued allowances consist of the following: March31, December31, Accrued returns allowance $ $ Accrued price adjustments Accrued government program rebates Total $ $ 24 Table of Contents Note 10. Other Liabilities Other liabilities consist of the following: March 31, December 31, Stock repurchase contract with employee $ $ Cypress acquisition contingent consideration Product license contracts (see Note 8) Settlement obligations (see Note 16) ─ Deferred revenue ─ Total contracts payable and other obligations $ $ Other liabilities – current $ $ Other liabilities – long term $ $ Note 11. Debt Debt consists of the following: March 31, December 31, Amounts outstanding under the Credit Facility – MidCap Funding V, LLC $ $ Stancorp Mortgage Capital leases (see Note 16) Total debt $ $ Debt – current $ $ Debt – long term $ $ Credit Facility – MidCap Funding V, LLC In connection with the purchase of all of the capital stock of Cypress, the Company, together with its subsidiaries, entered into a Credit and Guaranty Agreement, dated December 31, 2012, with MidCap Funding V, LLC, as administrative agent, a lender and as a co-bookrunner, and Business Development Corporate of America, as co-bookrunner, and additional lenders from time to time party thereto. The credit agreement provided for a term credit facility of $42 million. Subject to certain permitted liens, the obligations under this facility were secured by a first priority perfected security interest in substantially all of the assets of the Company and its subsidiaries. The proceeds from this facility were used to fund a portion of the cash consideration of the acquisition of Cypress. The credit agreement was subject to certain financial and nonfinancial covenants that were significantly more onerous than the covenants under our prior facility with Regions, and also contained customary representations and warranties and event of default provisions for a secured credit facility. The facility bore interest at a rate equal to the sum of the LIBOR rate plus an applicable margin of 6.50% per annum (9.3% at March 31, 2013). The Company was required to make quarterly repayments beginning on March 31, 2013 and ending on December 31, 2017, when all remaining principal was due and payable. In addition, the Company was able to voluntarily repay outstanding amounts under the credit agreement at any time without premium or penalty. On May 8, 2013, the Company entered into an amended and restated credit and guaranty agreement with Midcap. See Note 17, Subsequent Events, for further information. 25 Table of Contents The future maturity schedule of the credit facility was as follows as of March 31, 2013: 2013 (April – December) $ $ Mortgage Certain real estate acquired in the acquisition of GSL is encumbered by a mortgage that the Company assumed. The monthly fixed payment under this mortgage, including principal and interest, is approximately $19,000 until February 1, 2022. This mortgage is included under the caption Debt – short term and Debt – long term on the Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012. The outstanding mortgage balance is $1,548,729 and $1,580,748 as of March 31, 2013 and December 31, 2012, respectively. Note 12. Temporary Equity The Company issued 4,427,084 shares of its common stock as consideration to the sellers for the Cypress acquisition. These shares are subject to a put right that provides the sellers of Cypress a cash settlement right. This cash redemption feature is bifurcated from common stock issued as a consideration and is classified as current liability. Subsequent to the acquisition of Cypress, 384,936 shares that were subject to the put right were sold by former Cypress shareholders on the open market. See Note 5, Derivative Instruments, for further information. Note 13. Stockholders’ Equity Controlled Equity Offering On February 10, 2012, the Company entered into a controlled equity offering sales agreement with Cantor Fitzgerald & Co. pursuant to which the Company could issue and sell shares of its common stock having an aggregate offering price of up to $25,000,000 from time to time through Cantor, acting as agent, but in no event more than 5,000,000 shares of common stock. The Company paid Cantor a commission rate of 3.0% of the gross sales price per share of the common stock sold through Cantor as agent under the sales agreement. The Company reimbursed Cantor an amount equal to $50,000, representing certain expenses incurred by Cantor in connection with entering into the sales agreement and provided Cantor with customary indemnification rights. The Company sold 2,966,739 shares of common stock under this controlled equity program for total net proceeds of approximately $23.8 million and closed the controlled equity offering on May 1, 2012. The offering was made pursuant to our effective shelf registration statement filed with the Securities and Exchange Commission on May 31, 2011. The Company used the proceeds of this financing to provide funding for acquisitions and for general corporate purposes in 2012. Stock Repurchase Contract with Related Party On September 10, 2010, Pernix entered into an agreement, pursuant to a stock repurchase authorization from our board of directors on May 12, 2010, to purchase 2,000,000 shares of its common stock from an employee of Pernix at $1.80 per share. The aggregate purchase price of $3,600,000 is being paid in equal quarterly installments of $300,000 over three years. 26 Table of Contents Note14. Employee Compensation and Benefits The Company participates in a 401(k) plan, which covers substantially all full-time employees. The Plan is funded by employee contributions and discretionary matching contributions determined by management. At the Company’s discretion, it may match up to 100percent of each employee’s contribution, not to exceed the first sixpercent of the employee’s individual salary. There is a six-month waiting period from date of hire to participate in the plan. Employees are 100percent vested in employee and employer contributions. Contribution expense was approximately $137,000 and $110,000 for the three months ended March 31, 2013 and 2012, respectively. Stock Options The Company’s 2009 Stock Incentive Plan was approved concurrent with its merger with Golf Trust of America, Inc. on March 9, 2010. The maximum number of shares that can be offered under this plan is 5,000,000. Incentives may be granted under the 2009 Plan to eligible participants in the form of (a) incentive stock options, (b) non-qualified stock options, (c) restricted stock, (d) restricted stock units, (e) stock appreciation rights and (f) other stock-based awards. As of March 31, 2013, approximately 30,000 options remain outstanding that were issued to current officers under former incentive plans of GTA. The remaining average contractual life of these options is approximately 1.9 months. The Company currently uses the Black-Scholes option pricing model to determine the fair value of its stock options. The determination of the fair value of stock-based payment awards on the date of grant using an option pricing model is affected by the Company’s stock price, as well as assumptions regarding a number of complex and subjective variables. These variables include the Company’s expected stock price volatility over the term of the awards, actual employee exercise behaviors, risk-free interest rate and expected dividends. The following table shows the weighted average of the assumptions used to value stock options on the date of grant, as follows: Three Months Ended March31, Weighted average expected stock price volatility % Estimated dividend yield % Risk-free interest rate % Expected life of option (in years) Weighted average fair value per share $ The Company has not paid and does not anticipate paying cash dividends; therefore, the expected dividend rate is assumed to be 0%. The expected stock price volatility for the stock options is based on historical volatility of a representative peer group of comparable companies selected using publicly available industry and market capitalization data. The risk-free rate was based on the U.S. Treasury yield curve in effect at the time of grant commensurate with the expected life assumption. The expected life of the stock options granted was estimated based on the historical exercise patterns over the option lives. The following table shows the option activity, described above, during the three months ended March 31, 2013: Option Shares Shares Average Exercise Price Outstanding at December 31, 2012(1) $ Granted Exercised (40,000 ) Cancelled (62,167 ) Expired ─ Outstanding at March 31, 2013 $ Vested and exercisable, end of period $ 27 Table of Contents The intrinsic value of options exercised during the three months ended March 31, 2013 and 2012 was approximately $132,000 and $203,000, respectively. The weighted-average grant date fair value for options granted during the three months ended March 31, 2013 and 2012 was approximately $4.64 and $5.52, respectively. The following table shows the details by range of exercise price for the total options outstanding at March 31, 2013: Options Outstanding Options Exercisable Range of Exercise Price Shares Remaining Contractual Life (years) Shares Price 1.94 - 2.20 $ 3.31 – 4.20 7.75 – 8.62 9.02 – 10.35 $ (1) Includes 460,000 options granted to ParaPRO, LLC on August 3, 2011, that vest over seven years,pursuant to the commercial terms of the co-promotion arrangement between the Company and ParaPRO for the marketing and sale of Natroba. For additional information, see Note 16, Commitments and Contingencies. As of March 31, 2013, the aggregate intrinsic value of 710,333 options outstanding and exercisable was approximately $680,000. As of March 31, 2013, there was approximately $1,212,000 of total unrecognized compensation cost related to unvested stock options issued to employees and directors of the Company, which is expected to be recognized ratably over a weighted-average period of 1.75 years. Restricted Stock The following table shows the Company's nonvested restricted stock outstanding at March 31, 2013: Weighted Average Grant Date Restricted Stock Shares Shares Fair Value Nonvested at December 31, 2012 $ Granted ─ Vested (138,332 ) Forfeited (202,000 ) Nonvested at March 31, 2013 $ During the three months ended March 31, 2013, no restricted common shares were issued. Approximately $4,039,000 of total unrecognized compensation cost related to unvested restricted stock is expected to be recognized over a weighted-average period of 2.3years. Employee Stock Purchase Plan Effective July 22, 2010, the Company adopted the 2010 Employee Stock Purchase Plan to provide substantially all employees an opportunity to purchase shares of its common stock through payroll deduction, up to 10% of eligible compensation with a $25,000 maximum deferral. Semi-annually (on May 1 and November 1), participant account balances will be used to purchase shares of stock at the lesser of 85 percent of the fair market value of shares at the beginning or end of such six-month period. The EmployeeStock Purchase Plan expires on July 22, 2020. A total of 1,000,000 shares are available for purchase under this plan of which 60,159 have been issued. Compensation expense related to the Employee Stock Purchase Plan and included in the table below for the three months ended March 31, 2013 and 2012 was approximately $4,000 and $22,000, respectively. 28 Table of Contents Stock-Based Compensation Expense The following table shows the approximate amount of total stock-based compensation expense recognized for employees and non-employees: Three Months Ended March 31, Employees $ $ Non-employees/Directors Total $ $ Note 15. Income Taxes The effective income tax rate from continuing operations is different from the federal statutory rate for the three months ended March 31, 2013 and 2012 for the following reasons: Three Months Ended March 31, Expected taxes at statutory rates ) % 35.0 % State taxes, net of federal tax benefit ) % 3.2 % Nondeductible expenses, including merger related expenses 1.5 % 1.6 % Put right expense 6.6 % ─ Other ) % ) % ) % 39.7 % Note16. Commitments and Contingencies Legal Proceedings United States District Court for the Eastern District of Texas, Civil Action No. 6:12-cv-00027-LED On January19, 2012, plaintiffs, Merck& Cie, South Alabama Medical Science Foundation and Pamlab, L.L.C. filed suit seeking unspecified damages and injunctive relief against our wholly owned subsidiary, Macoven Pharmaceuticals, for infringement of U.S. Patent Nos. 5,997,915, 6,254,904, 6,673,381, 7,172,778, 7,674,490 and 6,011,040 based on Macoven’s commercialization of the following products: Vitaciric-B; ALZ-NAC; L-methylfolate PNV; L-methylfolate calcium 7.5mg; and L-methylfolate calcium 15mg. Macoven filed responsive pleadings denying liability for infringement and filing counter claims for non-infringement and patent invalidity. On September19, 2012, the court stayed the action pending final determination of the International Trade Commission, which we refer to herein as the ITC, described below. ITC Investigation No. 337-TA-2912, In the Matter of Reduced Folate Nutraceutical Products and L-methylfolate Raw Ingredients Used Therein. On September10, 2012, plaintiffs, Merck& Cie, South Alabama Medical Science Foundation and Pamlab, L.L.C., filed a complaint with the ITC under Section337 of the Tariff Act of 1930, as amended, against Macoven for infringement of U.S. Patent Nos. 5,997,915, 6,673,381, 7,172,778 and 6,011,040 based on Macoven’s commercialization of the following products: Vitaciric-B; ALZ-NAC; and L-methylfolate calcium. The ITC initiated an investigation on October10, 2012. Macoven filed a response, denying liability for patent infringement and asserting patent invalidity as a defense. Discovery is ongoing. ITC set a 16 month target date for completion. A hearing is scheduled for the week of June 24-28, 2013, before an administrative law judge. The administrative law judge’s initial decision is set for October 17, 2013, with the ITC’s decision set for February 15, 2014. 29 Table of Contents Somaxon Pharmaceuticals, Inc. Shareholder Litigation (Lead Case No. 37-201200087821-CU-SLCTL) A purported class action lawsuit was filed in the Superior Court of California County of San Diego by Daniele Riganello, who, prior to the consummation of the merger between Pernix and Somaxon on March 6, 2013 (the “Merger”), was an alleged stockholder of Somaxon (Riganello v. Somaxon, et al., No. 37-201200087821-CU-SLCTL). A second purported class action was also filed in the court by another alleged stockholder (Wasserstrom vs. Somaxon, et al., No. 37-2012-00029214-CU-SL-CTL). Both plaintiffs filed amended complaints on January 18, 2013. The lawsuits were consolidated into a single action captioned In re Somaxon Pharmaceuticals, Inc. Shareholder Litigation (Lead Case No. 37-201200087821-CU-SLCTL). The operative complaint named as defendants Somaxon, Pernix, Pernix Acquisition Corp. I, as well as each of the former members of Somaxon’s board of directors (the “Individual Defendants”). It alleged, among other things, that (i) the Individual Defendants breached fiduciary duties they assertedly owed to Somaxon’s former stockholders in connection with the Merger (ii) Somaxon and Pernix aided and abetted the purported breaches of fiduciary duty; (iii) the merger consideration was unfair and inadequate; and (iv) the disclosures regarding the Merger in the Registration Statement on Form S-4, initially filed with the Securities and Exchange Commission on January 7, 2013 (the “Proxy Statement/Prospectus”), were inadequate. On January 24, 2013, solely to avoid the costs, risks and uncertainties inherent in litigation, and without admitting any liability or wrongdoing, Pernix and the other named defendants in such litigation signed a memorandum of understanding (the “MOU”) to settle such litigation. Confirmatory discovery was completed by April 2013. Subject to court approval and further definitive documentation in a stipulation of settlement, the MOU resolves the claims brought in such litigation and provides a release and settlement by the purported class of Somaxon’s former stockholders of all claims against the defendants and their affiliates and agents in connection with the Merger. The asserted claims will not be released until such stipulation of settlement is approved by the court. There can be no assurance that the parties will ultimately enter into a stipulation of settlement or that the court will approve such settlement even if the parties were to enter into such stipulation. Additionally, as part of the MOU, Pernix made certain additional disclosures related to the Merger in the Proxy Statement/Prospectus. Finally, in connection with the proposed settlement, plaintiffs in such litigation intend to seek an award of attorneys’ fees and expenses in an amount to be approved or determined by the court. In addition to the above proceedings, Pernix is subject to various claims and litigation arising in the ordinary course of business. In the opinion of management, the outcome of such matters will not have a material effect on Pernix’s financial position or results of operations. Purchase Commitments Purchase obligations include fixed or minimum payments under manufacturing and supply agreements with third-party manufacturers and other providers of goods and services. Our failure to satisfy minimum sales requirements under our co-promotion agreements generally allows the counterparty to terminate the agreement and/or results in a loss of our exclusivity rights. In addition to minimum sales requirements under our co-promotion agreements, the Company has commitments under open purchase orders for inventory of approximately $7.6 million that can be cancelled without penalty. Stock Options Issued in Exchange for Services Pursuant to an agreement for support services entered into between the Company and ParaPRO on August 27, 2010 which commenced upon the launch of NATROBA on August 3, 2011, 460,000 stock options were granted to ParaPRO. The options have an exercise price of $3.65 which is the closing price of the Company’s stock as of the date of the support services agreement. The options are exercisable in seven installments in the following amounts: (i) 30,000 on August 1, 2012; (ii) 40,000 on August 1, 2013; (iii) 50,000 on August 1, 2014; (iv) 60,000 on August 1, 2015; (v) 70,000 on August 1, 2016; (vi) 90,000 on August 1, 2017; and (vii) 120,000 on August 1, 2018. The options are exercisable for a period of five years from the date each becomes exercisable and are valued at approximately $2,841,000. These options were granted in a private offering under Rule 4(2) of the Securities Act of 1933. As of March 31, 2013, there was approximately $1,691,000 of total unrecognized compensation cost related to unvested stock options, which is expected to be recognized ratably over a weighted-average period of 4.0years. Leases The Company leases facilities space and equipment under operating lease arrangements that have terms expiring at various dates through 2016. Certain lease arrangements include renewal options and escalation clauses. In addition, various lease agreements to which the Company is a party require that we comply with certain customary covenants throughout the term of the leases. If we are unable to comply with these covenants and cannot reach a satisfactory resolution in the event of noncompliance, these agreements could terminate. 30 Table of Contents Future minimum lease payments under non-cancelable operating leases are as follows as of March 31, 2013 (in thousands): 2013 (April – December) $ ─ Total $ Total rent expense was approximately $172,000 and $87,000 for the three months ended March 31, 2013 and 2012, respectively. Capital leases on certain pharmaceutical manufacturing equipment assumed in the acquisition of GSL have terms to November 2013. There were multiple assets under various individual capital leases as of March 31, 2013. Milestone Payments The Company is party to certain license agreements and acquisition agreements as described in Note 4, Business Combinations and Other Acquisitions. Generally, these agreements require that the Company make milestone payments in cash upon the achievement of certain product development and commercialization goals and payments of royalties upon commercial sales. The amount and timing of future milestone payments, as discussed in the Notes referenced herein, may vary depending on when related milestones will be attained, if at all. Other Revenue Sharing Agreements The Company has entered into certain revenue sharing arrangements that require payments based on a specified percentage of net sales or a specified cost per unit sold. For the three months ended March 31, 2013 and 2012, we recognized approximately $503,000 and $1,114,000, respectively, in expense included in cost of goods sold from payments pursuant to co-promotion and other revenue sharing arrangements. Other Commitments Somaxon was subject to certain contractual payment obligations pursuant to settlement agreements entered into by it which the Company assumed As of March 31, 2013 and December 31, 2012, a $0.8 million balance remained unpaid under the terms of a settlement agreement relating to the termination of a co-promotion agreement. Pursuant to the terms of this agreement, six percent of sales of Silenor are payable to the counterparty until the balance is paid in full. In July 2012 and January 2013, Somaxon settled two patent litigation claims with parties seeking to market generic equivalents of Silenor. Remaining payment obligations owed by Somaxon under these settlement agreements are $1.75 million and $2.0 million, respectively, payable in equal installments over the next seven and four years, respectively. Uninsured Liabilities The Company is exposed to various risks of losses related to torts, theft of, damage to, and destruction of assets, errors and omissions, injuries to employees, and natural disasters for which the Company maintains general liability insurance with limits and deductibles that management believes prudent in light of the exposure of the Company to loss and the cost of the insurance. The Company is subject to various claims and litigation arising in the ordinary course of business. In the opinion of management, the outcome of such matters will not have a material effect on the consolidated financial position or results of operations of the Company. 31 Table of Contents Note17. Subsequent Events Credit Agreement On May 8, 2013, the Company, together with its subsidiaries, entered into the Amended and Restated Credit Agreement (the “Restated Credit Agreement”) with MidCap Financial, LLC, as Administrative Agent and as a lender, and additional lenders from time to time party thereto. The Restated Credit Agreement amends and restates in its entirety the Credit and Guaranty Agreement (the “Original Credit Agreement”) that the Company and its subsidiaries entered into, effective December 31, 2012, with MidCap Funding V, LLC, as Administrative Agent and as a lender, and certain additional parties thereto. The Restated Credit Agreement provides for a term loan of $10 million and a revolving loan commitment of $20 million. In connection with the entry into the Restated Credit Agreement, the Company prepaid approximately $12 million of the term loan that had been previously outstanding under the Original Credit Agreement. Under the Restated Credit Agreement, the Company’s borrowing base on the revolving loan commitment is equal to (A) 85% of eligible accounts, plus (B) 50% of eligible inventory, minus (C) certain reserves and/or adjustments, subject to certain conditions and limitations. Notwithstanding the foregoing, the Restated Credit Agreement provides for an advance of up to $3 million in excess of the Company’s borrowing base until June 5, 2013, at which time all excess amounts, if any, will become due and payable. As of May 8, 2013, the outstanding balance under the term loan was $10.0 million and the outstanding balance under the revolver was $19.5 million. Unlike the Original Credit Agreement, the Restated Credit Agreement does not include covenants limiting capital expenditures or requiring the Company to maintain a fixed charge coverage ratio and leverage ratio, but rather contains covenants requiring the Company to maintain a minimum amount of EBITDA and net invoiced revenues. Similar to the Original Credit Agreement, the Restated Credit Agreement includes customary covenants for a secured credit facility, which include, among other things, (a) restrictions on (i) the incurrence of indebtedness, (ii) the creation of or existence of liens, (iii) the incurrence or existence of contingent obligations, (iv) making certain dividends or other distributions, (v) certain consolidations, mergers or sales of assets and (vi) purchases of assets, investments and acquisitions; and (b) requirements to deliver financial statements, reports and notices to the administrative agent and other lenders, provided that, the restrictions described in (a)(i)-(vi) above are subject to certain exceptions and permissions limited in scope and dollar value. The Restated Credit Agreement also contains customary representations and warranties and event of default provisions for a secured credit facility. The loans under this facility will bear interest at a rate equal to the sum of the LIBOR rate plus an applicable margin of 7.50% per annum. Pursuant to the Restated Credit Agreement, the Company has agreed to pay certain customary fees to the administrative agent and lenders. Under the Restated Credit Agreement, the Company is required to make monthly repayments on the term loan beginning on November 7, 2013 and ending on May 7, 2016, when all remaining principal is due and payable. The revolving loan will be paid based on the Company’s cash receipts, with all principal due and payable on May 7, 2016. In addition, the Company is able to voluntarily prepay outstandingamounts under the revolving loan commitment at any time, subject to certain prepayment penalties. As with the Original Credit Agreement, the obligations under the Restated Credit Agreement are secured by a first priority perfected security interest in substantially all of the assets of the Company and its subsidiaries, subject to certain permitted liens. Appointment of Chief Executive Officer Effective as of the close of business on May 10, 2013, Cooper C. Collins, our President, Chief Executive Officer, and director, will step down as the Company’s President and Chief Executive Officer.However, Mr. Collins will remain a member of the Company’s board of directors and will continue to be employed by the Company in the newly-created position of Chief Strategic Officer. Our current non-executive Chairman of the Board, Michael C. Pearce, age 51, succeeds Mr. Collins as President and Chief Executive Officer, also effective May 10, 2013.Mr. Pearce will retain his board seat and position as our board’s Chairman but will step down as a member of the Company’s audit committee. Mr. Pearce has been a private investor with emphasis on the cleantech and healthcare industries and the non-executive Chairman of our board since the March 2010 merger between Pernix Therapeutics Inc. and Golf Trust of America, Inc. (“GTA”) that led to the formation of our Company (the “Merger”).Mr. Pearce served as Chairman and Chief Executive Officer of GTA from December 2007 until the Merger.Over the course of twenty-five years, Mr. Pearce was employed in various technology industry management positions.From late 1999-2001, he served as Chief Executive Officer of iEntertainment Network during a corporate restructuring. From 1996-1998, he was Senior Vice President of Sales and Marketing at publicly-traded VocalTec Communications, later returning in a consulting capacity to its chairman on matters pertaining to strategic alternatives, business development and mergers and acquisitions.From 1983-1996, he was employed as Senior Vice President of Sales and Marketing at Ventana Communications, a subsidiary of Thomson Corporation; Vice President of Sales at Librex Computer Systems, a subsidiary of Nippon Steel Corporation; and National Sales Manager at Hyundai Electronics America.From 1979 to 1983, he attended Southern Methodist University.Mr. Pearce has also served on the board of directors of AVP, Inc.; Spatializer Audio Labs, Inc.; Reliability, Inc.; and Swiss Precision Corporation. Mr. Pearce will receive an annual base salary of $350,000. In addition, he received a grant of an option to purchase 250,000 shares of our common stock which vests in three equal annual installments beginning with the first anniversary of his appointment with a purchase price per share based on the closing price the day prior to his appointment. Further, he received a grant of a restricted stock award of 250,000 shares of our common stock effective on the date of his appointment to also vest in three equal annual installments beginning with the first anniversary of his appointment. In connection with his appointment, Mr. Pearce has agreed to purchase 250,000 shares of our common stock through a 10b5-1 plan. 32 Table of Contents Appointment of Principal Financial Officer Effective May 8, 2013, Tracy Clifford, age 44, who was already serving as our Vice President of Accounting, Corporate Controller, Director of Finance, Secretary and Treasurer was appointed to also serve as our Company’sPrincipal Financial Officer.Ms. Clifford will hold the position of Principal Financial Officer until such time as the Company appoints a permanent Chief Financial Officer. Ms. Clifford served as our Chief Financial Officer from the Merger until December 5, 2011, when she stepped down to serve as our Corporate Controller & Director of Finance.She has been our Secretary and Treasurer continuously since the Merger.Prior to the Merger, Ms. Clifford served as GTA’s Chief Financial Officer from January 2008 and as GTA’s Secretary from February 2007. Prior to becoming GTA’s CFO, Ms. Clifford held the positions of GTA’s Principal Accounting Officer from February 2007 to January 2008 and GTA’s Corporate Controller from September 1999 to February 2007.Before joining GTA, Ms. Clifford served as a Director of Finance (February 1999 to September 1999) and Manager of Accounting and Financial Reporting (May 1995 to February 1999) at United Healthcare of Georgia in Atlanta. From June 1993 to May 1995, Ms. Clifford served as Manager of Accounting (January 1994 to May 1995) and Senior Accountant (June 1993 to January 1994) at North Broward Hospital District in Fort Lauderdale, Florida.Ms. Clifford began her career at Deloitte & Touche in Miami, Florida where she was an auditor primarily for clients in the healthcare industry from September 1991 to June 1993.Ms. Clifford holds a B.S. in Accounting from the College of Charleston and a M.B.A. with a concentration in Finance from Georgia State University.Ms. Clifford is a member of the American Institute of CPAs and serves as an adjunct faculty member in the School of Business and Economics at the College of Charleston. Texas Attorney General Medicaid Investigation On May 9, 2013, our subsidiary, Cypress Pharmaceuticals, Inc., received notice from the Office of the Attorney General of the State of Texas that it had completed its initial analysis of transaction data provided by Cypress during 2012 to the Attorney General’s office and offering to settle all claims that the Attorney General alleges arise from Cypress’s prior actions under the Texas Medicaid Fraud Prevention Act.The Company is currently assessing both the legitimacy of the claims made in this offer letter and the legal steps at its disposal to challenge the claims and the value placed on those claims.Given that timing of our receipt of this correspondence, we are unable to determine whether and to what extent this would materially impact the Company’s business and operations at this time. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion is designed to provide a better understanding of our unaudited consolidated financial statements, including a brief discussion of our business and products, key factors that impact our performance and a summary of our operating results. You should read the following Management’s Discussion and Analysis of Financial Condition and Results of Operations together with our unaudited condensed consolidated financial statements and the related notes included in “Part I—Item 1. Financial Statements” of this Quarterly Report on Form 10-Q and the condensed consolidated financial statements and notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in our Annual Report on Form 10-K for the year ended December 31, 2012. In addition to historical information, the following discussion contains forward-looking statements that involve risks, uncertainties and assumptions. Our actual results could differ materially from those anticipated by the forward-looking statements due to important factors including, but not limited to, those set forth under “Part I—Item1A. Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2012 and “Part II—Item1A. Risk Factors” of this Quarterly Report on Form 10-Q for the three months ended March 31, 2013. Executive Overview Pernix Therapeutics Holdings, Inc. (“Pernix”, the “Company, “we” or “our”) is a specialty pharmaceutical company focused on the sales, marketing, manufacturing and development of branded, generic and over-the-counter, which we refer to herein as OTC, pharmaceutical products for pediatric and adult indications in a variety of therapeutic areas. We expect to continue to execute our growth strategy which includes the horizontal integration of our branded prescription, generic and OTC businesses. We also plan to continue to make strategic acquisitions of products and companies, as well as develop and in-license additional products as available capital permits. We manage a portfolio of branded and generic products. Our branded products for the pediatrics market include CEDAX®, an antibiotic for middle ear infections, NATROBA®, a topical treatment for head lice marketed under an exclusive co-promotion agreement with ParaPRO, LLC, and a family of prescription treatments for cough and cold (ZUTRIPRO®, REZIRA®, BROVEX®, ALDEX® and PEDIATEX®). Our branded products for gastroenterology include OMECLAMOX-PAK®, a 10-day treatment for H. pylori infection and duodenal ulcer disease, and REZYST®, a probiotic blend to promote dietary management. Through our wholly-owned subsidiary, Pernix Sleep, Inc. (formerly Somaxon Pharmaceuticals, Inc.), we market SILENOR® (doxepin), a non-controlled substance approved for the treatment of insomnia characterized by difficulty with sleep maintenance. Through our license agreement with Pharmaceutical Associates, Inc., we market VERIPRED™, a prescription drug product indicated for the control of severe allergic conditions. In addition, a product candidate utilizing cough-related intellectual property is in development for the U.S. OTC market which the Company intends to market under the brand name Dr. Cocoa. We promote our branded pediatric and gastroenterology products through our sales force. We market our generic products in the areas of cough and cold, pain, vitamins, dermatology, antibiotics and gastroenterology through our wholly-owned subsidiaries, Macoven Pharmaceuticals and Cypress Pharmaceuticals. Our wholly-owned subsidiary, Pernix Manufacturing, manufactures and packages products for the pharmaceutical industry in a wide range of dosage forms. On March 6, 2013, the Company acquired all of the outstanding common stock of Somaxon Pharmaceuticals, Inc. pursuant to an agreement and plan of merger dated December 10, 2012. As a result of the merger, each outstanding share of Somaxon common stock was converted into the right to receive 0.477 shares of the Company’s common stock, with cash paid in lieu of fractional shares. As a result of the merger, the Company issued an aggregate of approximately 3,665,689 shares of its common stock to the former stockholders of Somaxon. Somaxon is a specialty pharmaceutical company focused on the in-licensing, development and commercialization of proprietary branded products and product candidates to treat important medical conditions where there is an unmet medical need and/or high level of patient dissatisfaction, mainly in the central nervous system therapeutic area. At the time of acquisition, Somaxon was only marketing Silenor. The company’s name was changed from Somaxon to Pernix Sleep, Inc. 33 Table of Contents On December 31, 2012, we completed the acquisition of a privately-owned, generic pharmaceutical company, Cypress Pharmaceuticals, Inc. and its branded pharmaceutical subsidiary Hawthorn Pharmaceuticals, Inc., which we refer to collectively herein as Cypress. Cypress offers a wide array of branded and generic pharmaceutical products in the areas of cough and cold, nutritional supplements, analgesics, urinary tract, women’s health, prenatal vitamins and dental health, as well as allergy, respiratory, iron deficiency, nephrology and pain management. Hawthorn offers a broad portfolio of branded products including allergy, respiratory, iron deficiency, nephrology and pain management. We paid an aggregate purchase price of up to $102.3 million. This purchase price included $52 million in cash, 4,427,084 shares of our common stock having an aggregate market value equal to approximately $34.3 million based on our common stock’s closing price per share of $7.75 as reported on the NYSE MKT LLC on December 31, 2012, up to $6.5 million in holdback and contingent payments, $4.5 million to be deposited in escrow on December 15, 2013, and $5.0 million in shares of our common stock contingent upon the occurrence of a milestone event. The Company also granted a put right to the sellers pursuant to which the sellers may put the shares of our common stock issued in connection with the acquisition to the Company at approximately $5.38 per share, with such put right being exercisable from January 1, 2014 to January 31, 2014. The Cypress acquisition significantly increased and broadened the Company’s branded and generic product portfolio and provided the Company with in-house product development and regulatory expertise. Since 2008, Cypress has been awarded nine ANDA and three NDA approvals (REZIRA, ZUTRIPRO and VITUZ) and currently has nine ANDAs on file with the FDA for future approvals. We entered into a $42 million credit facility on December 31, 2012 with Midcap Funding V, LLC as administrative agent, as a lender and as co-bookrunner and sole lead arranger, and with Business Development Corporation of America, as co-bookrunner, and additional lenders from time to time party thereto. The proceeds from this facility were used to fund a portion of the cash consideration of the acquisition of Cypress. On May 8, 2013, we entered into an amended and restated credit agreement with MidCap Financial, LLC, as Administrative Agent and as a lender, and additional lenders from time to time party thereto. The restated credit agreement amends and restates in its entirety the December 2012 credit agreement. The restated credit agreement provides for a term loan of $10 million and a revolving loan commitment of $20 million. In connection with the entry into the restated credit agreement, the Company prepaid approximately $12 million of the term loan that had been previously outstanding under the December 2012credit agreement. Under the restated credit agreement, the Company’s borrowing base on the revolving loan commitment is equal to (A) 85% of eligible accounts, plus (B) 50% of eligible inventory, minus (C) certain reserves and/or adjustments, subject to certain conditions and limitations. Notwithstanding the foregoing, the restated credit agreement provides for an advance of up to $3 million in excess of the Company’s borrowing base until June 5, 2013, at which time all excess amounts, if any, will become due and payable. As of May 8, 2013, the outstanding balance under the term loan was $10.0 million and the outstanding balance under the revolver was $19.5 million. The Company expects to make an additional payment of $3.0 million on the outstanding balance on the revolving loan commitment on or before June 8, 2013 in order to comply with its borrowing base requirements. See Note 17, Subsequent Events, to our Condensed Consolidated Financial Statements for the three months ended March 31, 2013 and 2012, for further discussion. On July 2, 2012, we completed our acquisition of the business assets of Great Southern Laboratories (GSL), a pharmaceutical contract manufacturing company located in Houston, Texas. We closed on the related real estate on August 30, 2012. Upon the final closing, the Company paid an aggregate of approximately $4.9 million (including $300,000 deposited to an escrow that was subsequently refunded to the Company in payment of unrecorded liabilities), and assumed certain liabilities totaling approximately $5.9 million, for substantially all of GSL’s assets including the land and buildings in which GSL operates. GSL has an established manufacturing facility with an existing base of customers in the pharmaceutical industry, which provides us with additional income and potential cost savings. We acquired the GSL assets through our wholly-owned subsidiary, Pernix Manufacturing, LLC. Pernix was incorporated in November 1996, is headquartered in The Woodlands, Texas and employs approximately 251 people full-time. The words “we,” “us” or “our” refer to Pernix and its consolidated subsidiaries, except where the context otherwise requires. 34 Table of Contents Business Strategy Our objective is to be a leader in developing, marketing and selling prescription (branded and generic) and over-the-counter, or OTC, pharmaceutical products in the U.S. for pediatric and adult indications. Our strategy to achieve this objective includes the following elements: ● Leveraging our focused sales and marketing organization- We have built an effective sales and marketing organization consisting of approximately 107 sales representatives as of April 30, 2013 who are focused on pediatric, gastroenterology, and targeted primary care physicians. In January 2013, the Company commenced the integration of the Pernix and Cypress sales forces which has resulted in the elimination of approximately 75 sales representatives across the Company. We believe the concentration of high volume prescribers in our target markets enables us to effectively promote our products with a smaller and more focused sales and marketing organization than would be required for other markets. We intend to acquire or in-license products and late-stage product development candidates and develop products that will leverage the capacity of our sales and marketing organization, as well as the relationships we have established with our target physicians. Further, we believe fixed costs from our field sales personnel are significantly less per representative than those incurred by larger, more established pharmaceutical companies, due to our higher ratio of incentive based compensation. This aligns representative pay to sales performance, providing upside commission potential and attracting top sales performers. ● Develop and sell generic versions of selected branded products through our Macoven and Cypress subsidiaries. We intend to continue developing our Macoven and Cypress subsidiaries to diversify our product mix while creating a base business without branding, patent life or sales force detailing. However, certain generic products in specific geographic areas may be promoted by our sales force. Our business goals for Macoven and Cypress include launching authorized generic products for branded pharmaceutical companies including generic equivalents of our own branded products, generic products for patented or niche branded products, and generic products that have a limited number of alternatives. ● Development of OTC Products. The Company has formed an OTC division which is dedicated to marketing and acquiring products for the consumer healthcare market. In 2013, the Company expects to launch a cough medicine for children, Dr. Cocoa. Four product offerings are expected to be launched, which will be indicated for cough, daytime and nighttime cough and cold, and cough, cold and fever. These products will be marketed in various retail outlets including food stores, drug stores and mass merchandise outlets. In addition, the OTC division is exploring the possibility of the Rx to OTC switch of SILENOR (doxepin). The Company continues to evaluate these opportunities as well as potential acquisitions or licensing opportunities for the OTC market. ● Acquiring or in-licensing late-stage product development candidates. We also selectively seek to acquire or in-license late-stage product development candidates. We are focused on product development candidates that are ready for or have already entered Phase III clinical trials and should therefore present less development risk than product candidates at an earlier stage of development. We focus on product development candidates that would be prescribed by our target physicians, especially in pediatrics, gastroenterology and certain other niche markets. We believe that our established sales and marketing organization make us an attractive commercialization partner for many biotechnology and pharmaceutical companies with late-stage product development candidates. We may continue to pursue the acquisition of rights to product development candidates as capital permits. ● Acquiring or in-licensing approved pharmaceuticals. We have historically grown our business by acquiring or in-licensing rights to market and sell prescription and OTC pharmaceutical products, and we intend to continue to grow in this manner. We are particularly focused on products that are prescribed by pediatricians and that are under-promoted by large pharmaceutical companies. We believe that the revenue potential for these products is increasing, potentially creating attractive opportunities for us to acquire additional products in pediatrics and certain other therapeutic areas where the market sizes are smaller. We may continue to pursue the acquisition of rights to product development candidates as capital permits. ● Expand into new geographical and therapeutic markets. Following the acquisition of Cypress and subsequent realignment of our sales force, we have approximately 75 primary care representatives out of our total team of 107 sales representatives. We may also hire additional representatives to our sales force in both existing and new geographic markets to promote products in our existing product line. We intend to continue to explore additional therapeutic areas which have similar characteristics to the pediatrics market, including areas that are underserved by current pharmaceutical companies, where there is a readily identifiable set of high prescribing physicians for efficient sales force deployment or where we can acquire promotion sensitive products that are currently under-promoted by existing large pharmaceutical companies. The acquisition of Cypress expanded our presence in the primary care area in our existing geographical markets. ● Expand into new geographical and therapeutic markets. Following the acquisition of Cypress and subsequent realignment of our sales force, we have approximately 75 primary care representatives out of our total team of 107 sales representatives. We may also hire additional representatives to our sales force in both existing and new geographic markets to promote products in our existing product line. We intend to continue to explore additional therapeutic areas which have similar characteristics to the pediatrics market, including areas that are underserved by current pharmaceutical companies, where there is a readily identifiable set of high prescribing physicians for efficient sales force deployment or where we can acquire promotion sensitive products that are currently under-promoted by existing large pharmaceutical companies. The acquisition of Cypress expanded our presence in the primary care area in our existing geographical markets. 35 Table of Contents ● Realization of financial synergies through integration and consolidation plans. We intend to work to identify more products in our portfolio that can be manufactured by our subsidiary, Pernix Manufacturing, so as to realize improved product gross margins in the future. In addition, our sales team has recently been cross trained on the core products in our consolidated brand portfolio enhancing their effectiveness in the field and their potential to grow sales. We expect the integration of the businesses of Cypress and Somaxon and the realization of potential financial synergies to continue throughout 2013. Acquisitions and License Agreements, Co-Promotions and Collaborations We have and continue to grow our business through the use of acquisitions, license agreements, co-promotions and collaborations. We enter into acquisition, license and co-promotion agreements to acquire, develop, commercialize and market products and product candidates. In certain of these agreements, we market the products of others and remit a specified profit share to them. In certain other agreements, the contracted third party under the agreement markets products to which we have rights and remits a specified profit share to us. Collaborative agreements often include research and development efforts and/or capital funding requirements of the parties necessary to bring a product candidate to market. License, co-promotion and collaboration agreements may require royalty or profit share payments, contingent upon the occurrence of certain future events linked to the success of the product, as well as expense reimbursements or payments to third-party licensors. Collaborations Development of Late-stage Pediatric Product. In March 2012, we entered into a product development agreement with a private company for a prescription product for the pediatrics market. Under the terms of the agreement, Pernix obtained exclusive marketing rights to this late-stage development product in the United States, and agreed to pay the costs related to the development of the product. Pernix expects to invest approximately $6 million over an estimated 36-month period for development and regulatory expenses related to this product candidate, and Pernix’s development partner will manage the development program. Pernix and its development partner expect to commence pivotal phase III studies by the end of 2013. Approximately $523,000 has been incurred since our entry into this agreement (approximately $245,000 in the three months ended March 31, 2013 and $278,000 in 2012). Pernix has several active research and development projects. We anticipate to file at least two INDs in the second half on 2013, including the Silenor OTC IND. We expect to initiate several clinical studies, including post approval commitments for Zutripro and Silenor, by the end of 2013 as capital permits. We will continue to be opportunistic in exploiting our in-house expertise and intellectual property to initiate additional low risk development projects. In addition, we continue to look for external opportunities through in-license, collaborations or partnerships to build the Pernix pipeline. First Quarter 2013 Highlights The following summarizes certain key financial measures as of, and for, the three months ended March 31, 2013: ● Cash and cash equivalents totaled $26.3 million as of March 31, 2013. ● Net revenues were approximately $22.1 million and $14.5 million for the three months ended March 31, 2013 and 2012, respectively. ● Net (loss) income before taxes was approximately ($11.4 million) and $2.0 million for the three months ended March 31, 2013 and 2012, respectively. Net (loss) income was approximately ($8.1 million) and $1.2 million for the three months ended March 31, 2013 and 2012, respectively. 36 Table of Contents Opportunities and Trends There continue to be unmet patient needs in the pediatric area as well as other therapeutic areas. We believe that we can systematically focus our efforts on developing and acquiring products or acquiring the assets of other companies whose products or assets can meet these needs. We also believe that future growth will be realized in the execution of branded and generic development opportunities outside the pediatric area. We believe the combination of product development and acquisition will enhance our growth opportunities. Additionally, we will continue to leverage our industry relationships to identify and take advantage of new product opportunities. Currently, we believe we have significant opportunities in leveraging the assets and improving the profitability of the assets acquired in Cypress and Somaxon acquisitions as well as continuing the progress of their respective in-process research and development projects as capital permits. We will primarily focus our efforts on this strategy in 2013. We are operating in challenging economic and industry environments. The challenges we face are compounded by the continued uncertainty around the impact of the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010, which we refer to collectively herein as Health Care Reform. Given this business climate, we will continue to focus on managing and deploying our available cash efficiently and strengthening our industry relationships in order to be well-positioned to identify and capitalize upon potential growth opportunities. As we execute our strategy, we will monitor and evaluate success through the following measures: ● Net product sales generated from our existing products; ● Revenues generated from revenue sharing arrangements; ● Ability to effectively integrate the operations of Somaxon and Cypress; ●
